UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-107179 & 000-51210 TREMONT FAIR, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10497 Town & Country Way, Suite 214, Houston, TX 77024 (Address of principal executive offices)(Zip Code) (713) 785-4411 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of“large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of July 31, 2010, there were 101,060,185 outstanding shares of the registrant's common stock, $0.001 par value per share. Table of Contents TABLE OF CONTENTS Page No. PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4T. Controls and Procedures 13 PART II – OTHER INFORMATION Item 1.Legal Proceedings 13 Item 1A.Risk Factors 13 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3.Defaults Upon Senior Securities 17 Item 4.Submission of Matters to a Vote of Security Holders 17 Item 5.Other Information 17 Item 6.Exhibits 17 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. TREMONT FAIR, INC. CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ Accounts receivable-related parties - Prepaid expenses Total current assets Property and equipment, net of accumulated depreciation of $347 and $93, respectively Other assets TOTAL ASSETS $ LIABILITIES AND SHAREHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ Advances from related party Note payable-related party TOTAL CURRENT LIABILITIES SHAREHOLDERS’ DEFICIT Preferred stock, $0.001 par value; 20,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value; 200,000,000 shares authorized, 101,060,185 and 97,402,665 shares issued and outstanding, respectively Paid-in capital deficit Retained earnings (accumulated deficit) Total shareholders’ deficit TOTAL LIABILITIES AND SHAREHOLDERS’ DEFICIT $ $ 54,078 See notes to consolidated financial statements. 1 Table of Contents TREMONT FAIR, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Successor Predecessor Successor Predecessor For the Three For the Three For the Six For the Six Months Ended Months Ended Months Ended Months Ended June 30, June 30, June 30, June 30, REVENUE $ OPERATING EXPENSES Selling, general & administrative expense Depreciation expense - - Total operating expenses Net operating profit (loss) ) ) OTHER INCOME (EXPENSE) Interest expense ) - ) - Net income (loss) $ ) $ $ ) $ Basic and diluted net income per share $ ) $ $ ) $ Weighted average common shares outstanding-basic and diluted See notes to consolidated financial statements. 2 Table of Contents TREMONT FAIR, INC. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ DEFICIT (unaudited) Retained Paid-in Earnings Preferred Stock Common Stock Capital (Accumulated Shares Amount Shares Amount Deficit Deficit) Total Balances, December 31, 2009 - $
